Exhibit 99.9 Toronto, March 18, 2010 Project number: 3CC024.002 Consent of Authors Claude Resources Inc. 200, 224 - 4thA venue South Saskatoon, Saskatchewan, S7K 5M5 We refer to the technical report prepared by SRK Consulting (Canada) Inc. entitled “Mineral Resource Estimation Madsen Gold Project, Ontario, Canada” dated January 20, 2010 (the “Technical Report”) that is referenced in the Annual Information Form (“AIF”) of Claude Resources Inc. for the fiscal year ended December 31, 2009, incorporated to this Annual Report on Form 40-F, to be filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.We were jointly responsible for preparing and certifying the Technical Report. Yours truly, SRK Consulting (Canada) Inc. Glen Cole, P.Geo Principal Resource Geologist Jean-François Couture, Ph.D, P.Geo Principal Geologist 1 Ref.: 2404.17740 March 8, 2010 Claude Resources Inc. #200, 224 Fourth Avenue Sou Saskatoon SKS7K 5M5 Re:Letter of Consent This letter of consent pertains to the annual report on Form 40-F of Claude Resources Inc. dated March 26, 2010 (including all exhibits, hereinafter the “Annual Report”). Sproule Associates Limited hereby consents to the use of the report entitled “Evaluation of the P&NG Reserves of Claude Resources Inc. (As of December 31, 2009)” and the appearance of our name in the Annual Report. Sincerely, SPROULE ASSOCIATES LIMITED Original signed by Richard A. Brekke, P.Eng. Richard A. Brekke, P.Eng.
